Citation Nr: 1422860	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon cancer, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2012 the Board remanded the Veteran's claim for further development.  

Documents contained on the Virtual VA paperless claims processing system include a January 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue before the Board.  The Veterans Benefits Management System does not include any relevant documents.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's residuals of colon cancer is related to his military service, to include asbestos exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, residuals of colon cancer was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The Veteran's private treatment records show that in 1996 carcinoma of the anterior colon was diagnosed.  See February 2011 treatment note by Dr. G.W.B.; February 2011 colonoscopy report. 

The second Shedden element is also met.  The Veteran's service personnel records indicate that he served aboard the U.S.S. Mount McKinley from approximately April 1962 to April 1965.  During this time, the ship was overhauled between September 1963 and January 1964.  See Department of the Navy - Naval Historical Center, Mount McKinley, Dictionary of American Naval Fighting Ships, http://www.history.navy.mil/danfs/m15/mount_mckinley.htm.  In an August 2008 statement, the Veteran contended that he assisted in the removal of asbestos from the ship during this time period.  The Board finds that it is conceivable that the Veteran was exposed to asbestos during the course of performing his duties, and accordingly, the Board concedes exposure to asbestos during service.

As to the third element under Shedden, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Veteran contends that his asbestos exposure in service caused his colon cancer.  See June 2008 claim.  The Board finds the evidence of record is in relative equipoise.

Upon VA examination in January 2009, the VA examiner opined that it was less likely as not that the Veteran's colon cancer was related to asbestos exposure, because "[s]tandard textbooks of oncology do not count asbestos exposure as a risk factor for cancer of the colon."

In September 2011, a Veterans Health Administration (VHA) medical opinion was provided by a physician of oncology.  The VA physician stated that he supported the conclusion of an article by the National Academies of Science that "the evidence is suggestive but not sufficient to infer a causal relationship between asbestos exposure and colorectal cancer."  The physician stated that, based upon his personal experience, the Veteran's tumor also supported that conclusion, as it was not similar to the aggressive tumors that result from "aggregious [sic] carcinogens" such as asbestos because it was an early stage, moderately differentiated tumor at the typical age of 58, without evidence of relapse thirteen years later.  The September 2011 VA physician noted, however, that he "was not afforded the opportunity to review the Veteran's chart," and that a "thorough evaluation would identify risk factors...for the development of colorectal carcinoma...[and that] one could argue that if the Veteran had led a model life-style [sic], [without] any of these identifiable risk factors...his case might be looked at more favor[ably]."

In May 2014, a new VHA medical opinion was provided by a different physician of oncology.  The physician reviewed the Veteran's claims file, to include the Veteran's private and VA treatment records, as well as the January 2009 VA examiner's opinion, and the September 2011 VHA opinion.  The physician noted the Veteran's medical history and risk factors as documented in the Veteran's treatment records.  He then summarized available medical literature, and noted that there are "mixed results for association between asbestos exposure and colorectal cancer," and that "more studies will be required to clarify this issue."  The May 2014 VA physician then opined "it is at least as likely as not that the Veteran's colon cancer was caused or permanently aggravated by his in-service asbestos exposure."

The May 2014 VHA opinion is supportive of the Veteran's claim.  The May 2014 VHA opinion is based upon the Veteran's history as included in his treatment records, and the physician's rationale includes a review of the available medical literature, noting that there are mixed results in studies regarding asbestos exposure and risk of colorectal cancer.  Although the January 2009 VA examiner's opinion weighs against the claim, the Board finds that the May 2014 opinion is sufficient to place the evidence in equipoise.  The Board has also considered the September 2011 VHA opinion, but finds it of little probative value given the examiner's concerns regarding the lack of information available at that time to render an informed opinion.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's asbestos exposure in service and his residuals of colon cancer.  Accordingly, the Board finds that a grant of service connection is warranted for residuals of colon cancer.


ORDER

Entitlement to service connection for residuals of colon cancer is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


